     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 1 of 20 Page ID #:1




 1   Hassan A. Zavareei (SBN 181547)
     Andrea Gold (pro hac vice forthcoming)
 2   TYCKO & ZAVAREEI LLP
     1828 L. Street, NW, Suite 1000
 3   Washington, D.C 20036
     Telephone: (202) 973-0900
 4   Facsimile: (202) 973-0950
     hzavareei@tzlegal.com
 5   agold@tzlegal.com
 6   Scott Edelsberg, Esq. (pro hac vice forthcoming)
     EDELSBERG LAW, P.A.
 7   19495 Biscayne Blvd #607
 8   Aventura, FL 33180
     Telephone: 305-975-3320
 9   scott@edelsberglaw.com
10   Andrew J. Shamis, Esq. (pro hac vice forthcoming)
11   SHAMIS & GENTILE, P.A.
     14 NE 1st Avenue, Suite 400
12   Miami, Florida 33132
13
     Telephone: 305-479-2299
     ashamis@shamisgentile.com
14   Counsel for Plaintiff and Proposed Class
15   Additional Counsel in Signature Block
16
                       IN THE UNITED STATES DISTRICT COURT
17                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
18    Nelson Soto, individually and on behalf of all         CLASS ACTION
19    others similarly situated,
20
         Plaintiff,                                           JURY TRIAL
21                                                            DEMANDED
      vs.
22
      More Naturally, Inc. d/b/a More Hair Naturally,
23    a California corporation,
24
        Defendant.
25    ______________________________________/
26

27

28
                                                 1
                                                         CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 2 of 20 Page ID #:2




 1                             CLASS ACTION COMPLAINT
 2         1.      Plaintiff Nelson Soto brings this action against Defendant, More
 3   Naturally, Inc. d/b/a More Hair Naturally, to secure redress for violations of the
 4   Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
 5                              NATURE OF THE ACTION
 6         2.      This is a putative class action pursuant to the Telephone Consumer
 7   Protection Act, 47 U.S.C. § 227 et seq., (the “TCPA”).
 8         3.      Defendant is a corporation that sells natural topical treatments for
 9   thinning hair. To promote its services, Defendant engages in unsolicited marketing,
10   harming thousands of consumers in the process.
11         4.      This case arises from Defendant’s unauthorized text messages to cellular
12   subscribers who never provided Defendant with prior express consent, as well as
13   cellular subscribers who expressly requested not to receive Defendant’s text messages.
14         5.      As a result, Defendant caused thousands of text messages to be sent to
15   the cellular telephones of Plaintiff and Class Members who either never provided
16   Defendant with consent to contact them or who had revoked any prior express consent.
17         6.      Defendant caused Plaintiff and Class Members injuries, including invasion
18   of their privacy, aggravation, annoyance, intrusion on seclusion, trespass, and
19   conversion.
20         7.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
21   illegal conduct. Plaintiff also seeks statutory damages on behalf of himself and Class
22   Members, as defined below, and any other available legal or equitable remedies resulting
23   from the illegal actions of Defendants.
24                             JURISDICTION AND VENUE
25         8.      This Court has federal question subject matter jurisdiction over this action
26   pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
27   Protection Act, 47 U.S.C. § 227 (“TCPA”).
28
                                               2
                                                              CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 3 of 20 Page ID #:3




 1          9.       The Court has personal jurisdiction over Defendant and venue is proper
 2   in this District because Defendant is headquartered here, and because Defendant’s
 3   unauthorized marketing scheme was directed by Defendant from this District, including
 4   to Plaintiff.
 5                                             PARTIES
 6          10.      Plaintiff is a natural person who, at all times relevant to this action, was a
 7   resident of Miami-Dade County, Florida.
 8          11.      Defendant is a California corporation whose principal office is located at
 9   440 Western Ave, Suite 103, Glendale, CA 91201. Defendant directs, markets, and
10   provides its business activities throughout the State of Florida and California.
11                                           THE TCPA
12          12.      The TCPA prohibits: (1) any person from calling a cellular telephone
13   number; (2) using an automatic telephone dialing system; (3) without the recipient’s
14   prior express consent. 47 U.S.C. § 227(b)(1)(A).
15          13.      The TCPA defines an “automatic telephone dialing system” (“ATDS”) as
16   “equipment that has the capacity - (A) to store or produce telephone numbers to be
17   called, using a random or sequential number generator; and (B) to dial such numbers.”
18   47 U.S.C. § 227(a)(1).
19          14.      In an action under the TCPA, a plaintiff must only show that the
20   defendant “called a number assigned to a cellular telephone service using an automatic
21   dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d
22   1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
23          15.      The Federal Communications Commission (“FCC”) is empowered to
24   issue rules and regulations implementing the TCPA. According to the FCC’s findings,
25   calls in violation of the TCPA are prohibited because, as Congress found, automated
26   or prerecorded telephone calls are a greater nuisance and invasion of privacy than live
27   solicitation calls, and such calls can be costly and inconvenient. The FCC also
28
                                                 3
                                                                 CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 4 of 20 Page ID #:4




 1   recognized that wireless customers are charged for incoming calls whether they pay in
 2   advance or after the minutes are used. Rules and Regulations Implementing the Telephone
 3   Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd
 4   14014 (2003).
 5          16.    In 2012, the FCC issued an order tightening the restrictions for automated
 6   telemarketing calls, requiring “prior express written consent” for such calls to wireless
 7   numbers. See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
 8   1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
 9          17.    To obtain express written consent for telemarketing calls, a defendant
10   must establish that it secured the plaintiff’s signature in a form that gives the plaintiff a
11   “‘clear and conspicuous disclosure’ of the consequences of providing the requested
12   consent….and having received this information, agrees unambiguously to receive such
13   calls at a telephone number the [plaintiff] designates.” In re Rules & Regulations
14   Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20,
15   1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
16          18.    The TCPA regulations promulgated by the FCC define “telemarketing”
17   as “the initiation of a telephone call or message for the purpose of encouraging the
18   purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §
19   64.1200(f)(12). In determining whether a communication constitutes telemarketing, a
20   court must evaluate the ultimate purpose of the communication. See Golan v. Veritas
21   Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
22          19.    “Neither the TCPA nor its implementing regulations ‘require an explicit
23   mention of a good, product, or service’ where the implication of an improper purpose
24   is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918
25   (9th Cir. 2012)).
26          20.    “‘Telemarketing’ occurs when the context of a call indicates that it was
27   initiated and transmitted to a person for the purpose of promoting property, goods, or
28
                                                4
                                                                CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 5 of 20 Page ID #:5




 1   services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. §
 2   64.1200(f)(12); In re Rules and Regulations Implementing the Telephone Consumer Protection Act
 3   of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).
 4          21.    The FCC has explained that calls motivated in part by the intent to sell
 5   property, goods, or services are considered telemarketing under the TCPA. See In re
 6   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
 7   14014, ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to
 8   purchase, rent, or invest in property, goods, or services during the call or in the future. Id.
 9          22.    In other words, offers “that are part of an overall marketing campaign to
10   sell property, goods, or services constitute” telemarketing under the TCPA. See In re
11   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
12   14014, ¶ 136 (2003).
13          23.    If a call is not deemed telemarketing, a defendant must nevertheless
14   demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter of
15   Rules and Regulaions Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961,
16   7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising
17   calls”).
18          24.    Further, the FCC has issued rulings and clarified that consumers are
19   entitled to the same consent-based protections for text messages as they are for calls to
20   wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009)
21   (The FCC has determined that a text message falls within the meaning of “to make any
22   call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc., 2014 WL 6757978, at *3
23   (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it obtained
24   Plaintiff's prior express consent before sending him the text message ) (emphasis
25   added).
26          25.    As recently held by the United States Court of Appeals for the Ninth
27   Circuit: “Unsolicited telemarketing phone calls or text messages, by their nature, invade
28
                                                 5
                                                                 CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 6 of 20 Page ID #:6




 1   the privacy and disturb the solitude of their recipients. A plaintiff alleging a violation
 2   under the TCPA ‘need not allege any additional harm beyond the one Congress has
 3   identified.’” Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017 U.S. App. LEXIS
 4   1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549
 5   (2016) (emphasis original)).
 6                                           FACTS
 7         26.    Between July 31, 2018 and September 25, 2018, Defendant, despite not
 8   first obtaining express written consent to contact Plaintiff, sent the below telemarketing
 9   text messages to Plaintiff’s cellular telephone number ending in 2243 (the “2243
10   Number”).
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               6
                                                              CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 7 of 20 Page ID #:7




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        7
                                                     CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 8 of 20 Page ID #:8




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19         27.   Making matters worse, Defendant ignored Plaintiff’s clear requests that
20   Defendant stop sending him marketing text messages.
21         28.   To illustrate, on August 16, 2018, Plaintiff first requested that Defendant
22   stop sending him text messages.
23         29.   Despite Plaintiff’s communication to opt-out of receiving additional text
24   messages, Defendant ignored Plaintiff’s opt-out demand and sent Plaintiff two more
25   automated text messages on August 29, 2018 and on September 5, 2018.
26         30.   In response, Plaintiff again asked that Defendant “stop” sending him text
27   messages.
28
                                            8
                                                           CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 9 of 20 Page ID #:9




 1           31.   Despite Plaintiff’s second opt-out request, starting on September 11,
 2   2018, Defendant continued to send Plaintiff automated text messages.
 3           32.   Frustrated by his inability to stop Defendant’s barrage of text messages,
 4   Plaintiff called Defendant in another failed attempt to opt-out of any further text
 5   message communications with Defendant.
 6           33.   In all, Plaintiff attempted to opt-out of receiving test messages from
 7   Defendant on three separate occasions.
 8           34.   Despite Plaintiff’s opt-out requests, Defendant sent Plaintiff seven
 9   separate text messages after Plaintiff’s initial opt-out request on August 16, 2018.
10           35.   Defendant’s text messages were transmitted to Plaintiff’s cellular
11   telephone, and within the time frame relevant to this action.
12           36.   Defendant’s text messages constitute telemarketing because they
13   encouraged the future purchase or investment in property, goods, or services, i.e.,
14   selling Plaintiff natural topical treatments for hair thinning and/or recruiting Plaintiff
15   for a hair loss study.
16           37.   The information and discounts in the subject text messages advertise
17   Defendant’s hair care products, which Defendant sends to promote its business.
18           38.   At no point in time did Plaintiff provide Defendant with his express
19   written consent to be contacted using an ATDS.
20           39.   To the extent that Defendant had express consent to contact Plaintiff
21   using an ATDS (Defendant did not), that consent was expressly revoked when Plaintiff
22   opted-out, or requested that Defendant not send him more text messages.
23           40.   Plaintiff is the subscriber and sole user of the 2243 Number and is
24   financially responsible for phone service to the 2243 Number.
25           41.   Plaintiff has been registered with the national do-not-call registry since
26   2005.
27

28
                                               9
                                                              CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 10 of 20 Page ID #:10




 1           42.    The impersonal and generic nature of Defendant’s text message
 2    demonstrates that Defendant utilized an ATDS in transmitting the messages. See Jenkins
 3    v. LL Atlanta, LLC, No. 1:14-cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11
 4    (N.D. Ga. Mar. 9, 2016) (“These assertions, combined with the generic, impersonal
 5    nature of the text message advertisements and the use of a short code, support an
 6    inference that the text messages were sent using an ATDS.”) (citing Legg v. Voice Media
 7    Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to
 8    infer text messages were sent using ATDS; use of a short code and volume of mass
 9    messaging alleged would be impractical without use of an ATDS); Kramer v. Autobytel,
10    Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010) (finding it "plausible" that defendants
11    used an ATDS where messages were advertisements written in an impersonal manner
12    and sent from short code); Hickey v. Voxernet LLC, 887 F. Supp. 2d 1125, 1130; Robbins
13    v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013 WL
14    2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging would be
15    impracticable without use of an ATDS)).
16           43.    The text messages originated from telephone numbers 66599 and 43786,
17    numbers which upon information and belief are owned and operated by Defendant.
18           44.    The numbers used by Defendant (43786) are known as a “short code,” a
19    standard 5-digit code that enables Defendant to send SMS text messages en masse, while
20    deceiving recipients into believing that the message was personalized and sent from a
21    telephone number operated by an individual.
22           45.    Short codes work as follows: Private companies known as SMS gateway
23    providers have contractual arrangements with mobile carriers to transmit two-way SMS
24    traffic. These SMS gateway providers send and receive SMS traffic to and from the
25    mobile phone networks' SMS centers, which are responsible for relaying those messages
26    to the intended mobile phone. This allows for the transmission of a large number of
27    SMS messages to and from a short code.
28
                                                 10
                                                                 CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 11 of 20 Page ID #:11




 1           46.    Specifically, upon information and belief, Defendant utilized a
 2    combination of hardware and software systems to send the text messages at issue in
 3    this case. The systems utilized by Defendant have the capacity to store telephone
 4    numbers using a random or sequential generator, and to dial such numbers from a list
 5    without human intervention.
 6           47.    The systems utilized by Defendant to transmit the subject text messages
 7    also stores numbers and dials them automatically to send text messages to a stored list
 8    of phone numbers as part of scheduled campaigns. See Marks v. Crunch San Diego, LLC,
 9    No. 14-56834, 2018 U.S. App. LEXIS 26883, at *27 (9th Cir. Sep. 20, 2018).
10           48.    Defendant’s unsolicited text messages caused Plaintiff actual harm,
11    including invasion of his privacy, aggravation, annoyance, intrusion on seclusion,
12    trespass, and conversion. Defendant’s text messages also inconvenienced Plaintiff and
13    caused disruption to his daily life.
14                             CLASS ACTION ALLEGATIONS
15           PROPOSED CLASS
16

17           49.    Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
18    on behalf of himself and all others similarly situated.
19           50.    Plaintiff brings this case on behalf of three Classes defined as follows:
20                      No Consent Class: All persons who from four
21                      years prior to the filing of this action (1) were
                        sent a text message to their cellular phone
22                      number by Defendant or its agent, (2) using the
23                      same equipment used to send the text
                        messages to Plaintiff, (3) for the purpose of
24                      advertising Defendant’s products, (4) without
25                      their prior express written consent or with the
                        same purported consent Defendant claims to
26                      have obtained from Plaintiff, if any.
27

28
                                                11
                                                                CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 12 of 20 Page ID #:12



                       Revocation Class: All persons within the
 1
                       United States who, within the four years prior
 2                     to the filing of this Complaint, were sent a text
                       message using the same type of equipment
 3
                       used to text message Plaintiff, from Defendant
 4                     or anyone on Defendant’s behalf, to said
                       person’s cellular telephone number after
 5
                       making a request to Defendant to not receive
 6                     future text messages.
 7
                       Do Not Call Registry Class: All persons in the
 8                     United States who from four years prior to the
                       filing of this action (1) were sent a text message
 9                     advertising Defendant’s products by or on
10                     behalf of Defendant; (2) more than one time
                       within any 12-month period; (3) where the
11                     person’s telephone number had been listed on
12                     the National Do Not Call Registry for at least
                       thirty days; (4) without their prior express
13                     written consent or with the same purported
14                     consent Defendant claims to have obtained
                       from Plaintiff, if any.
15

16

17          51.     Defendant and its employees or agents are excluded from the Classes.
18    Plaintiff does not know the number of members in the Classes but believes the Class
19    members number in the several thousands, if not more.
20                NUMEROSITY
21          52.     Upon information and belief, Defendant has placed automated and/or
22    prerecorded calls to cellular telephone numbers belonging to thousands of consumers
23    throughout the United States without their prior express consent. The members of the
24    Classes, therefore, are believed to be so numerous that joinder of all members is
25    impracticable.
26

27

28
                                             12
                                                           CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 13 of 20 Page ID #:13




 1          53.     The exact number and identities of the Class members are unknown at
 2    this time and can only be ascertained through discovery. Identification of the Class
 3    members is a matter capable of ministerial determination from Defendant’s call records.
 4                COMMON QUESTIONS OF LAW AND FACT
 5          54.     There are numerous questions of law and fact common to each Class
 6    which predominate over any questions affecting only individual members of that Class.
 7    Among the questions of law and fact common to the Classes are:
 8                      (1) Whether Defendant made non-emergency calls to Plaintiff’s and
 9                         Class members’ cellular telephones using an ATDS;
10                      (2) Whether Defendant can meet its burden of showing that it

11                         obtained prior express written consent to make such calls;
12                      (3) Whether Defendant’s conduct was knowing and willful;

13                      (4) Whether Defendant is liable for damages, and the amount of such

14                         damages; and
15                      (5) Whether Defendant should be enjoined from such conduct in the

16                         future.
17          55.     The common questions in this case are capable of having common
18    answers. If Plaintiff’s claim that Defendant routinely transmits text messages to
19    telephone numbers assigned to cellular telephone services is accurate, Plaintiff and the
20    Class members will have identical claims capable of being efficiently adjudicated and
21    administered in this case.
22                TYPICALITY
23          56.     Plaintiff’s claims are typical of the claims of the Class members, as they
24    are all based on the same factual and legal theories.
25                PROTECTING THE INTERESTS OF THE CLASS MEMBERS
26          57.     Plaintiff is a representative who will fully and adequately assert and protect
27    the interests of the Classes and has retained competent counsel. Accordingly, Plaintiff
28
                                                13
                                                                CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 14 of 20 Page ID #:14




 1    is an adequate representative and will fairly and adequately protect the interests of the
 2    Classes.
 3                    PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
 4          58.       A class action is superior to all other available methods for the fair and
 5    efficient adjudication of this lawsuit, because individual litigation of the claims of all
 6    members of the Classes is economically unfeasible and procedurally impracticable.
 7    While the aggregate damages sustained by the Classes are in the millions of dollars, the
 8    individual damages incurred by each member of the Classes resulting from Defendant’s
 9    wrongful conduct are too small to warrant the expense of individual lawsuits. The
10    likelihood of individual Class members prosecuting their own separate claims is remote,
11    and, even if every member of the Classes could afford individual litigation, the court
12    system would be unduly burdened by individual litigation of such cases.
13          59.       The prosecution of separate actions by members of the Classes would
14    create a risk of establishing inconsistent rulings and/or incompatible standards of
15    conduct for Defendant.         For example, one court might enjoin Defendant from
16    performing the challenged acts, whereas another may not. Additionally, individual
17    actions may be dispositive of the interests of the Classes, although certain class
18    members are not parties to such actions.
                                           COUNT I
19
                        Violations of the TCPA, 47 U.S.C. § 227(b)
20                        (On Behalf of Plaintiff and the Classes)
21
            60.       Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
22
      forth herein.
23
            61.       It is a violation of the TCPA to make “any call (other than a call made for
24
      emergency purposes or made with the prior express consent of the called party) using
25
      any automatic telephone dialing system … to any telephone number assigned to a …
26
      cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
27

28
                                                   14
                                                                   CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 15 of 20 Page ID #:15




 1           62.     Defendant – or third parties directed by Defendant – used equipment
 2    having the capacity to dial numbers without human intervention to make non-
 3    emergency telephone calls to the cellular telephones of Plaintiff and the other members
 4    of the Classes defined below.
 5           63.     These calls were made without regard to whether or not Defendant had
 6    first obtained express permission from the called party to make such calls. In fact,
 7    Defendant did not have prior express consent to call the cell phones of Plaintiff and
 8    the other members of the putative Classes as prior express consent was either never
 9    obtained or was revoked at the time Defendant’s calls were made.
10           64.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by
11    using an automatic telephone dialing system to make non-emergency telephone calls to
12    the cell phones of Plaintiff and the other members of the putative Classes without their
13    prior express written consent.
14           65.     Defendant knew that it did not have prior express consent to make these
15    calls and knew or should have known that it was using equipment that at constituted
16    an automatic telephone dialing system. The violations were therefore willful or
17    knowing.
18           66.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
19    TCPA, Plaintiff and the other members of the putative Classes were harmed and are
20    each entitled to a minimum of $500.00 in damages for each violation. Plaintiff and the
21    Classes are also entitled to an injunction against future calls. Id.
22                                       COUNT II
23
                Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                           (On Behalf of Plaintiff and the Classes)
24

25           67.     Plaintiff re-alleges and incorporates paragraphs 1-59 as if fully set forth
26    herein.
27

28
                                                 15
                                                                 CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 16 of 20 Page ID #:16




 1            68.     At all times relevant, Defendant knew or should have known that its
 2    conduct as alleged herein violated the TCPA.
 3            69.     Defendant knew that it did not have prior express consent to make these
 4    calls and knew or should have known that its conduct was a violation of the TCPA.
 5            70.     Because Defendant knew or should have known that Plaintiff and Class
 6    Members had not given prior express consent to receive its autodialed calls, the Court
 7    should treble the amount of statutory damages available to Plaintiff and the other
 8    members of the putative Classes pursuant to § 227(b)(3) of the TCPA.
 9            71.     As a result of Defendant’s violations, Plaintiff and the Class Members are
10    entitled to an award of $1,500.00 in statutory damages, for each and every violation,
11    pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
12
                                              COUNT III
13                              Violation of the TCPA, 47 U.S.C. § 227
14                  (On Behalf of Plaintiff and the Do Not Call Registry Class)
15            73.     Plaintiff realleges and incorporates paragraphs 1-59 as if fully set forth
16    herein.
17            74.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides
18    that “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential
19    telephone subscriber who has registered his or her telephone number on the national
20    do-not-call registry of persons who do not wish to receive telephone solicitations that
21    is maintained by the federal government.”
22            75.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable
23    to any person or entity making telephone solicitations or telemarketing calls to
24    wireless telephone numbers.”1
25

26

27
      1
       Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278,
      Report and Order, 18 FCC Rcd 14014 (2003) Available at
      https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
28
                                                      16
                                                                        CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 17 of 20 Page ID #:17




 1           76.    47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall
 2    initiate any call for telemarketing purposes to a residential telephone subscriber unless
 3    such person or entity has instituted procedures for maintaining a list of persons who
 4    request not to receive telemarketing calls made by or on behalf of that person or
 5    entity.”
 6           77.    Any “person who has received more than one telephone call within any
 7    12-month period by or on behalf of the same entity in violation of the regulations
 8    prescribed under this subsection” may bring a private action based on a violation of
 9    said regulations, which were promulgated to protect telephone subscribers’ privacy
10    rights to avoid receiving telephone solicitations to which they object. 47 U.S.C. §
11    227(c).
12           78.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be
13    initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do
14    Not Call Registry Class members who registered their respective telephone numbers
15    on the National Do Not Call Registry, a listing of persons who do not wish to receive
16    telephone solicitations that is maintained by the federal government.
17           79.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do
18    Not Call Registry Class received more than one telephone call in a 12-month period
19    made by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described
20    above. As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not
21    Call Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are
22    entitled, inter alia, to receive up to $500 in damages for such violations of 47 C.F.R. §
23    64.1200.
24           80.    To the extent Defendant’s misconduct is determined to be willful and
25    knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of
26    statutory damages recoverable by the members of the Do Not Call Registry Class.
27

28
                                                17
                                                               CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 18 of 20 Page ID #:18




 1                                   PRAYER FOR RELIEF
 2            WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for
 3    the following relief:
 4       a)      An order certifying this case as a class action on behalf of the Classes as
 5    defined above, and appointing Plaintiff as the representative of the Classes and his
 6    counsel as Class Counsel;
 7       a)      An award of actual and statutory damages;
 8       b)      An order declaring that Defendant’s actions, as set out above, violate the
 9    TCPA;
10       c)      A declaratory judgment that Defendant’s telephone calling equipment
11    constitutes an automatic telephone dialing system under the TCPA;
12       d)      An injunction requiring Defendant to cease all unsolicited text messaging
13    activity, and to otherwise protect the interests of the Classes;
14       e)      An injunction prohibiting Defendant from using, or contracting the use of,
15    an automatic telephone dialing system without obtaining, recipient’s consent to receive
16    calls made with such equipment; and
17       f)      Such further and other relief as the Court deems necessary.
18

19

20

21

22

23

24

25

26

27

28
                                                18
                                                                CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 19 of 20 Page ID #:19




 1
                                     JURY DEMAND
 2           Plaintiff and Class Members hereby demand a trial by jury.
 3

 4

 5

 6

 7    Dated: October 24, 2018
 8
 9
                                                  Respectfully submitted,
10

11                                                /s/ Hassan A. Zavareei
                                                  Hassan A. Zavareei (SBN 181547)
12
                                                  Andrea Gold (pro hac vice forthcoming)
13                                                TYCKO & ZAVAREEI LLP
                                                  1828 L. Street, NW, Suite 1000
14                                                Washington, D.C 20036
15                                                Telephone: (202) 973-0900
                                                  Facsimile: (202) 973-0950
16                                                hzavareei@tzlegal.com
17                                                agold@tzlegal.com
18                                                Annick Persinger (CA Bar No. 272996)
19                                                TYCKO & ZAVAREEI LLP
                                                  1970 Broadway – Suite 1070
20                                                Oakland, CA 94607
21                                                Telephone: (510) 254-6808
                                                  Facsimile: (202) 973-0950
22                                                apersinger@tzlegal.com
23
                                                  EDELSBERG LAW, P.A.
24                                                Scott Edelsberg, Esq.
25
                                                  Florida Bar No. 0100537
                                                  scott@edelsberglaw.com
26                                                19495 Biscayne Blvd #607
                                                  Aventura, FL 33180
27
                                                  Telephone: 305-975-3320
28
                                             19
                                                             CLASS ACTION COMPLAINT
     Case 2:18-cv-09384-DSF-AS Document 1 Filed 11/02/18 Page 20 of 20 Page ID #:20




 1

 2

 3
                                              SHAMIS & GENTILE, P.A.
 4                                            Andrew J. Shamis, Esq.
                                              Florida Bar No. 101754
 5
                                              ashamis@shamisgentile.com
 6                                            14 NE 1st Avenue, Suite 1205
                                              Miami, FL 33132
 7
                                              Telephone: 305-479-2299
 8
                                              Counsel for Plaintiff and the Classes
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         20
                                                          CLASS ACTION COMPLAINT
